



COURT OF APPEAL FOR ONTARIO

CITATION: Umlauf v. Halton Healthcare Services, 2018 ONCA 265

DATE: 20180316

DOCKET: C64158

Hoy A.C.J.O., Juriansz and Miller JJ.A.

BETWEEN

Jennifer Umlauf

Plaintiff/Responding Party (Appellant)

and

Halton Healthcare Services, Joseph Brant
    Hospital,
Mississauga Halton Local Health Integration Network
, and
The
    Ministry of Health and Long-Term Care

Defendants/
Moving Parties
(
Respondents
)

Jennifer Umlauf, acting in person

Nikita Rathwell, for the respondents

Heard and released orally: March 14, 2018

On appeal from the judgment of Justice C.D. Braid of the Superior
    Court of Justice, dated July 10, 2017.

REASONS FOR DECISION

[1]

The appellant appeals from the motion judges decision striking her
    claim and dismissing her action against the respondents, The Ministry of Health
    and Long-Term Care and Mississauga-Halton Local Health Integration Network.

[2]

In her oral submissions, the appellant reviewed in detail events that allegedly
    occurred after being admitted as a patient at Joseph Brant Hospital and
    subsequently as an involuntary patient at Halton Healthcare and what she
    describes as the ensuing impact on her life. In her action, she alleged that
    she experienced psychological harassment and criminal negligence that resulted
    in bodily harm.

[3]

The Ministry of Health and Long-Term Care is not a suable entity. The
    motion judge dealt with the matter as if the appellant had properly named Her
    Majesty the Queen in Right of Ontario (the Crown) as the defendant, and we
    proceed on the same basis.

[4]

While the motion judge set out several reasons why the appellants
    action could not proceed against the Crown, we need address only one since it
    is dispositive. The motion judge found the appellant did not comply with s.
    7(1) of the
Proceedings Against the Crown Act
, R.S.O. 1990, c. P.27
    and therefore the claim against the Crown was a nullity. There is no basis to
    interfere with this conclusion.

[5]

Nor is there any basis to interfere with the motion judges conclusion
    that the appellants claims against the Mississauga-Halton Local Health
    Integration Network are precluded by s. 35.1 of the
Local Health System
    Integration Act, 2006
, S.O. 2006, c. 4, as her statement of claim made no
    allegation of bad faith.

[6]

Further, the motion judge was correct in striking the appellants claim
    for a remedy under the
Charter
. The appellant did not plead material
    facts that would support an infringement of any of her
Charter
rights.
    Her claim for a
Charter
remedy had no prospect of success.

[7]

Finally, we see no basis to interfere with the costs fixed by the motion
    judge. The appeal is dismissed. The respondents do not seek costs.

Alexandra Hoy A.C.J.O.

R.G. Juriansz J.A.

B.W. Miller J.A.


